Exceptions overruled. This action of tort arises out of a collision on June 2, 1949, between an automobile operated by the defendant and an automobile operated by the plaintiff. The plaintiff had a verdict. The defendant concedes that the evidence would warrant a finding that he was negligent. Following the accident the plaintiff underwent several operations in connection with the removal of his gall bladder. The defendant requested on instruction to the effect that there was no causal relation between the accident and the condition of the plaintiff’s gall bladder. The judge did not give this request or the substance of it, and the defendant’s exception to this refusal presents the only question for decision. There was no error. A duly qualified medical expert called by the plaintiff testified that in his opinion there was “a definite direct relationship between the accident and what happened to the plaintiff’s gall bladder,” and gave his reasons for this conclusion. There was medical testimony to the contrary on behalf of the defendant. The question of causal relationship was one of fact and the judge properly left it to the jury.